Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on April 25, 2008 1933 Act File No. 02-90946 1940 Act File No. 811-4015 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 135 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 138 x EATON VANCE MUTUAL FUNDS TRUST (Exact Name of Registrant as Specified in Charter) The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) x on May 1, 2008 pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Tax-Managed Growth Portfolio has also executed this Registration Statement. Eaton Vance Tax-Managed Growth Fund 1.1 Eaton Vance Tax-Managed Growth Fund 1.2 Diversified funds seeking long-term, after-tax returns for investors Prospectus Dated ^ May 1, 2008 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Information in this prospectus Page Page Fund ^ Summaries 2 Sales Charges 14 Investment Objectives & Principal Policies and Risks 7 Redeeming Shares 16 Management and Organization 9 Shareholder Account Features 17 Valuing Shares 10 Tax Information 18 Purchasing Shares 11 Financial Highlights 20 This prospectus contains important information about the Funds and the services available to shareholders. Please save it for reference. Fund ^ Summaries Investment Objective s and Principal Strategies. The investment objective of Eaton Vance Tax-Managed Growth Fund 1.1 ("TMG1.1") and Eaton Vance Tax-Managed Growth Fund 1.2 ("TMG1.2")(collectively the "Funds") is to achieve long-term, after-tax returns for shareholders through investing in a diversified portfolio of equity securities. The Funds invest primarily in common stocks of growth companies that are considered by the investment adviser to be high in quality and attractive in their long-term investment prospects. Although they invest primarily in domestic securities, the Funds may invest up to 25% of assets in foreign securities. Each Fund may engage in derivative transactions (such as the purchase and sale of futures contracts on stocks and stock indexes and options thereon, purchased puts, equity collars, equity swaps, covered short sales and forward sales of stocks) to protect against price declines, to enhance returns or as a substitute for purchasing or selling securities. Each Fund pursues its investment objective by investing its assets in Tax-Managed Growth Portfolio (the "Portfolio"), a separate registered investment company with the same investment objective and policies as the Funds. Using this structure allows the Funds to participate in a well-established investment portfolio without exposing the Funds to tax liability on unrealized gains accrued prior to TMG1.1s inception in March, 1996 and TMG1.2s inception in February, 2001. Eaton Vance Tax-Managed Growth Fund 1.0 also invests in the Portfolio. TMG1.1 shares are not available for sale to new investors. Tax-Managed Investing. Most mutual funds focus on pre-tax returns and largely ignore shareholder tax considerations. By contrast, the Portfolio approaches its investments from the perspective of a taxpaying shareholder. Buy and sell decisions are made by balancing investment considerations and tax considerations, and taking into account the taxes payable by shareholders in connection with distributions of investment income and net realized capital gains. The techniques and strategies used in the tax-efficient management of the Portfolio may include the following: purchasing stocks primarily from a long-term perspective; generally maintaining low portfolio turnover of stocks with appreciated gains; when appropriate, selling stocks trading below cost to realize losses; investing primarily in lower-yielding stocks and/or stocks paying dividends that qualify for federal income taxation at long-term capital gain rates; attempting to avoid net realized short-term gains and fully taxable investment income in excess of expenses; in selling appreciated stocks, selecting the most tax-favored share lots; and selectively using tax-advantaged hedging techniques as an alternative to taxable sales. Each Fund seeks to achieve returns primarily in the form of price appreciation (which is not subject to current tax). The Funds seek to minimize income distributions and distributions of realized short-term gains that are taxed as ordinary income, as well as distributions of realized long-term gains (taxed as long-term capital gains). There can be no assurance, however, that such distributions can always be avoided. Principal Risk Factors. The value of Fund shares is sensitive to stock market volatility. If there is a general decline in the value of publicly-traded stocks, the value of a Funds shares will also likely decline. Changes in stock market values can be sudden and unpredictable. Also, although stock values can rebound, there is no assurance that values will return to previous levels. The Portfolio seeks to minimize stock-specific risk by diversifying its holdings among many companies and industries. Because the Portfolio invests a portion of its assets in foreign securities, the value of Fund shares may be affected by changes in currency exchange rates and other developments abroad. The Portfolios use of derivative transactions is subject to certain limitations and may expose a Fund to increased risk of principal loss due to imperfect correlation, failure of the counterparty, or unexpected price or market movements. Securities subject to restrictions on resale are often less liquid and more difficult to value. No Fund is a complete investment program and you may lose money by investing. There is no guarantee that a Fund will be able to achieve its investment objective. Shareholders should invest for the long-term. An investment in a Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. 2 Eaton Vance Tax-Managed Growth Fund 1.1 Performance Information. The following bar chart and table provide information about the Funds performance for each calendar year through December 31, ^ . The returns in the bar chart are for Class B shares and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. The table below contains the Class A, Class B, Class C and Class I performance and a comparison to the performance of an unmanaged, broad-based index of domestic common stocks. Returns in the table for Class B shares are shown before and after the reduction of taxes. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change.^ During the ten years ended December 31, ^ , the highest quarterly total return for Class B was 21.19% for the quarter ended December 31, 1998, and the lowest quarterly return was 15.37% for the quarter ended September 30, 2002. One Five Ten Average Annual Total Return as of ^ December 31, 2007 Year Years Years Class A Return Before Taxes ^
